Citation Nr: 1750664	
Decision Date: 11/07/17    Archive Date: 11/17/17

DOCKET NO.  97-07 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to a service-connected disability (TDIU).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Yoo, Counsel


INTRODUCTION

The veteran served on active duty from June 1975 to June 1995. 

This case is before the Board of Veterans Appeals (BVA or Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office in Montgomery, Alabama (RO).

The history of this case was summarized by the Board in its July 2015 decision and it is incorporated by reference herein.

In July 2015, the Board, inter alia, denied the Veteran's current appeal for entitlement to an effective date earlier than February 25, 2009, for the award of a 20 percent rating for cervical strain with degenerative joint disease; an effective date earlier than January 27, 2010, for the award of a 40 percent rating for degenerative disc disease of the thoracolumbar spine; an initial compensable disability evaluation for costochondritis, claimed as chest pain and/or sore rib, lower right side; an effective date prior to February 1, 2005, for the award of service connection for costochondritis, claimed as chest pain and/or sore rib, lower right side; and TDIU.  The Veteran appealed this Board decision to the United States Court of Appeals for Veterans Claims (Court).  In June 2017, the Court issued a Memorandum Decision affirmed all issues but vacated the Board's decision denying TDIU and remanding it to the Board for further proceedings consistent with the Court's decision.  As such, the issues of entitlement to an effective date earlier than February 25, 2009, for the award of a 20 percent rating for cervical strain with degenerative joint disease; an effective date earlier than January 27, 2010, for the award of a 40 percent rating for degenerative disc disease of the thoracolumbar spine; an initial compensable disability evaluation for costochondritis, claimed as chest pain and/or sore rib, lower right side; and an effective date prior to February 1, 2005, for the award of service connection for costochondritis, claimed as chest pain and/or sore rib, lower right side will not be addressed in this REMAND.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.




REMAND

As stated above, in June 2017, the Court issued a Memorandum decision that vacated the Board's July 2015 decision to deny the Veteran's claim for TDIU and remanded the matter for further proceedings consistent with the Court's decision.  Namely, the Court addressed three area which required further development and/or clarification by the Board: 1) address favorable evidence with the January 2010 VA examination report in its TDIU determination, 2) address the Veteran's alleged poverty-level income, and 3) produce evidence, rather than mere speculation, that the Veteran can physically accomplish work that would contribute more than marginal employment wages.

A total disability rating for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disability.  See 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2016).  This is so provided the unemployability is the result of a single service-connected disability ratable at 60 percent or more, or the result of two or more service-connected disabilities, where at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16 (a).

Therefore, given the Court's determination, the Board finds it necessary to clarify the Veteran's current employment status by requesting that he submit information regarding his employment history and status.  In addition, an appropriate VA examination should be scheduled to determine if his service-connected disabilities render him unemployable.

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be requested to complete and return VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability) and should include details regarding his employment, to include the dates of, and income received, from such employment.

2. Once the above has been completed, provide the Veteran with an appropriate VA examination, to be conducted with respect to his TDIU claim.  The claims file should be made available for the examiner to review, and the examination report should reflect that such review was accomplished.  All pertinent findings should be reported.  The examiner must comment on functional impairment caused solely by the service-connected disabilities.  In particular, he or she should describe what types of employment activities would be limited because of the Veteran's service-connected disabilities, what types of employment would not be limited (if any), and whether any limitation on employment is likely to be permanent.  

The examiner must acknowledge and take into account the Veteran's education, training, and work history.  Nonservice-connected disabilities and age should be neither considered nor mentioned.  All findings and conclusions should be set forth in a legible report, accompanied by a rationale.

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3. Upon completion the above action and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, this claim should be readjudicated.  If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, these issues should be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




